Citation Nr: 1528864	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  06-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefit sought on appeal.  The Board remanded this claim in July 2009. 

The Veteran presented testimony before a Veterans Law Judge sitting at the Winston-Salem, RO, in November 2009.  A transcript of the hearing proceeding is of record and has been reviewed.  The Veteran was notified by letter dated in September 2011 that the Veterans Law Judge who conducted the aforementioned hearing is no longer employed by the Board.  She was told that the Board could make a decision on the appellate record as it stood, but she had the right to testify at another hearing.  38 C.F.R. § 20.717 (2014).  She indicated that she did not wish to appear at another hearing and wanted the case considered on the evidence of record. 

In a March 2010 decision, the Board, in pertinent part, denied service connection for fibromyalgia.  The Veteran and her representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court vacated the March 2010 Board decision and granted a Joint Motion for a Partial Remand.  The Board remanded this claim in February 2012 in compliance with the December 2010 Court Order.

In December 2012, the Board denied service connection for fibromyalgia.  The Veteran and her representative appealed the determination to the Court.  In a November 2014 Memorandum decision, the Court vacated the December 2012 Board decision and remanded the matter for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The November 2014 Memorandum decision from the Court found that the VA examination report and opinion provided in April 2012 is not adequate for rating purposes.  The Court stated that the April 2012 VA examiner concluded that the Veteran's current fibromyalgia was less likely than not incurred in or caused by service because the service treatment records did not reflect a diagnosis of that condition and her in-service symptoms either manifested unilaterally in a manner inconsistent with fibromyalgia or were attributed to discrete illnesses or injuries other than fibromyalgia.  The Court found this rationale flawed because not all of the Veteran's in-service symptoms were unilateral or ascribed to conditions other than fibromyalgia.  For example, the Court noted that the service treatment records reflect various undiagnosed, non-unilateral symptoms ordinarily associated with fibromyalgia that were not attributed to any known pathology, including back pain radiating to both arms and legs, bilateral shoulder pain, stomach problems, and psychiatric disturbances.  Thus, the Court concluded that that opinion was based on an inaccurate factual premise and was therefore inadequate for adjudication purposes.  Accordingly, pursuant to the Court's Memorandum decision, the Board finds that a remand is necessary to obtain an etiology opinion from a VA examiner that is adequate for rating purposes.




Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment from all medical care providers, VA and non-VA, who have treated her for symptoms associated with fibromyalgia since December 2012.  After she has signed any appropriate releases, records should be obtained and associated with the claims folder.  Of particular interest are any communications from physicians who might have advised her that the fibromyalgia was related to her military service.  All efforts to obtain such records, and responses received, must be documented in the claims file.  If any records are not available, the Veteran and her representative should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Thereafter, the Veteran must be scheduled for an examination by an appropriate physician for the purpose of ascertaining whether any current fibromyalgia is related to her military service.  The electronic claims file must be made available to the examiner for review. 

All necessary testing must be conducted and symptoms reported in detail.  Thereafter, the examiner must opine whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's fibromyalgia manifested during or as a result of service.  The examiner must specifically opine whether the Veteran's various symptoms noted in the service treatment records are at least as likely as not early manifestation of fibromyalgia.  

The examiner should specifically acknowledge the fact that he or she has considered the service treatment records that show the Veteran was seen on several different occasions for complaints that included joint pain, headaches, and diarrhea.  The examiner must also address the etiologies of the various undiagnosed, non-unilateral symptoms located in the service treatment records that are ordinarily associated with fibromyalgia that were not attributed to any known pathology, including back pain radiating to both arms and legs, bilateral shoulder pain, stomach problems, and psychiatric disturbances.

The term at least as likely as not does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The complete rationale for any opinion expressed should be provided.  If a determination cannot be reached without resort to speculation, the examiner should so indicate in the prepared examination report and provide specific reasons why.

3. After ensuring the completion of the development requested herein, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

